Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147636                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                    SC: 147636                                        Justices
  In re K. FARRIS, Minor.                                           COA: 311967
                                                                    Antrim CC Family Division:
                                                                    10-005512-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the August 8, 2013
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of In re Sanders (Docket No. 146680) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 23, 2013
           s1016
                                                                               Clerk